Citation Nr: 0735729	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  07-10 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 24, 2003, 
for the grant of service connection for mild degenerative 
changes, left acromioclavicular joint.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.

Service connection was established for mild degenerative 
changes, left acromioclavicular joint, by a July 2005 rating 
decision, effective March 24, 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claim for an 
earlier effective date.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board notes that as part of his March 2007 VA Form 9 
(Appeal to the Board) the veteran indicated he wanted a Board 
hearing in Washington, D.C. (hereinafter, "Central Office 
hearing") in conjunction with his appeal.  Such a hearing 
was scheduled for September 2007, and the veteran was 
apprised of this scheduled hearing by a letter dated in July 
2007.  However, by documents received later that same month 
he indicated that he wanted either a Travel Board or 
videoconference hearing at the RO rather than a Central 
Office hearing.

Since both Travel Board and videoconference hearings are 
scheduled by the RO (see 38 C.F.R. § 20.704(a)), the Board is 
of the opinion that the RO should clarify which type of 
hearing is preferred by the veteran, and then make the 
appropriate arrangements.

Accordingly, this case is REMANDED for the following:

1.  After clarifying whether the veteran 
wants a Travel Board or videoconference 
hearing, the RO should schedule the 
veteran for the appropriate hearing 
before a Veteran's Law Judge.  The 
veteran should be notified in writing of 
the date, time and location of the 
hearing.  

2.  After the hearing is conducted, or if 
the veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

